Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the application filed June 8, 2020.
Claims 1-20 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 2-6, 12-15, and 17-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 2-6 recite limitations that describe the use of a predictive model that takes an initial model with “initial risk categories” that are used in credit score reporting (i.e., compliance history, record magnitude, record history length, record diversity, and query frequency in claims 2-6, respectively), and then mapping categories of variables used to measure health care risk (i.e., medical history, current phenotype, target condition onset delay, current therapeutic management, and genetic variance in claims 2-6, respectively) to those initial risk categories.
The original disclosure does not provide support for how this is performed that would be sufficient that one having ordinary skill in the art would know that the inventor had possession of the claimed invention at the effective filing date. The specification merely states that these mappings should be performed, but there is no description of how the inferred risk categories could be used in the initial risk model. 
In particular, par. [0067] states that the compliance history category in the initial risk scoring model can be mapped to a medical history category in the inferred risk scoring model. Par. [0068] provides a detailed description of how the compliance history is used in generating a credit score, including specific ranges and point values assigned. However, par. [0069] only gives a brief description of the different types of data that can be considered part of the medical history category, and there is no discussion as to how that data could be mapped to the initial risk scoring model.
One specific example of how the disclosure fails to provide adequate written description for the claimed invention includes how in par. [0068] only describes how one variable is used, the number of missed payments over a time window. Par. [0069] describes how data such as “medical symptom history (e.g., data about severity of medical symptoms of the target individual over the particular historical timeframe)” could be considered data included in the medical history category. The original disclosure does not provide sufficient detail that adequately discloses how a variable such as severity of symptoms could be mapped into a risk model only concerned with occurrences of missed payments.
There are similar issues with the mappings of the other types of initial risk scoring model categories into the inferred risk scoring model categories described in claims 3-6 (i.e., there is a detailed description of how the initial risk scoring model uses the initial risk categories, but there is no description of how any of the listed data types in the inferred risk categories would be processed) (see specification, par. [0067]-[0081]). Therefore, claims 3-6 also fail to provide sufficient written description for the claimed limitations.
Claims 12-15 recite limitations that are the same or substantially similar to the rejections of claims 2-5, respectively. Claims 12-15 are rejected for the same reasons as claims 2-5.
Claims 17-20 recite limitations that are the same or substantially similar to the rejections of claims 2-5, respectively. Claims 17-20 are rejected for the same reasons as claims 2-5.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process (claim 1), a machine (claim 11), and an article of manufacture (claim 16) which is recited as a method, system, and non-transitory computer readable medium that performs the steps and/or functions of: identifying an initial risk scoring model, wherein the initial risk scoring model is associated with a plurality of initial risk categories; generating a cross-domain mapping of the initial risk scoring model, wherein: (i) the cross-domain mapping maps each initial risk category of the plurality of initial risk categories to an inferred risk category of a plurality of inferred risk categories, and (ii) each inferred risk category of the plurality of inferred risk categories is associated with one or more observed input variables for the target individual; for each inferred risk category of the plurality of inferred risk categories: determining an inferred risk category value for the inferred risk category value, and determining a weighted risk category value for the inferred risk category based on the inferred risk category value for the inferred risk category and the per-category weight value for the inferred risk category; processing each weighted risk category value for an inferred risk category of the plurality of inferred risk categories using the initial risk scoring model an in accordance with the cross-domain mapping in order to generate a health-related risk prediction for the target individual with respect to the target condition; and performing one or more prediction-based actions based on the health-related risk prediction.

Step 2A: Prong 1
When taken individually and as a whole, the steps corresponds to concepts identified as abstract ideas by the courts, such as: “certain methods of organizing human activity”, which are interactions between individuals that can include: fundamental economic principles or practices; commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); mental processes, which are actions that can be practically performed in the human mind or with the aid of pen and paper (including an observation, evaluation, judgment, opinion); and mathematical concepts, which are mathematical equations and formulas, mathematical calculations, and mathematical relationships. 
The claim is directed to a system to perform the process of providing recommended actions based on a risk prediction, which is performed by “performing one or more prediction-based actions based on the health-related risk prediction”. This is a certain method of organizing human activity because it is managing the behavior of an individual by providing them instructions on what actions should be performed based on the health-related risk predictions.
Additionally, the steps required to generate the predictions that the actions are based on are also steps that recite abstract ideas.
The identifying an initial risk scoring model and generating a mapping of the inferred risk categories to the initial risk categories, wherein: (i) the cross-domain mapping maps each initial risk category of the plurality of initial risk categories to an inferred risk category of a plurality of inferred risk categories are steps that amount to a mental process because it is evaluating the initial risk categories and inferred risk categories and making a judgment regarding which inferred risk categories should be mapped to which initial risk categories.
The determining the inferred risk category values, determining a weighted risk category value, and processing each weighted risk category value using the initial risk scoring model and in accordance with the cross-domain mapping in order to generate a health-related risk prediction for the target individual with respect to the target condition are steps that amount to mathematical concepts because it is taking the observed input variables and calculating a health-related risk prediction using the model.
Therefore, the claims recite certain methods of organizing human activity that are performed using steps that also amount to abstract ideas. When the additional elements also recite abstract idea, those additional elements cannot be sufficient to integrate the abstract idea into a practical application or amount to significantly more than an abstract idea (see MPEP 2106.04(a).II.A.2).

Step 2A: Prong 2
The claims do not include additional elements that are sufficient to be considered a practical application because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), generally linking the application of the abstract idea to a particular field of use or technological environment (2106.05(h)), or mere instructions to apply it with a computer (MPEP 2106.05(f)), as discussed below.

Insignificant Extra-Solution Activity
The steps of receiving the initial risk scoring model and receiving the one or more observed input variables for the inferred risk category are examples of mere data gathering, which is an insignificant extra-solution activity (MPEP 2106.5(g)). 
The steps specifying the inferred risk category of the plurality of inferred risk categories be associated with one or more observed input variables for the target individual and that the actions performed must be one or more prediction-based actions based on the health-related risk prediction are examples of selecting by type or source the data to be manipulated, which is an extra-solution activity (MPEP 2106.05(g)). 
The step required to provide the predictions such that the one or more prediction-based actions based on the health-related risk prediction can be performed are examples of necessary data outputting because it requires some sort of outputting of the predictions or the prediction-based actions to a user of the system. Necessary data outputting is an insignificant extra-solution activity (MPEP 2106.05(g)).
Insignificant extra-solution activities are not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(g))

Generally Linking Implementation a Particular Technological Environment or Field of Use
The description in the preamble that the method is for “performing health-related predictive data analysis for a target individual with respect to a target condition” is a limitation that is used to generally link the performance of providing instructions based on risk predictions to the field of healthcare and patient monitoring. 
The steps reciting generically recited components of a computer system, such as describing the method as being “computer-implemented”, only serve to generally link the implementation of the abstract idea to a technological environment, which would be a system using a computer.
Generally linking the application of the abstract idea to a particular field of use or technological environment is not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(h)). 

Mere Instructions to Apply the Abstract Idea Using a Computer
The steps reciting the use of computer components, such as describing the method as “computer-implemented”, serve as mere instructions to apply the abstract idea using a computer. Mere instructions to apply the abstract idea using a computer are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea (MPEP 2106.05(f)). 

Step 2B
The claims also do not include additional elements that are sufficient to be considered a significantly more than the abstract idea because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), mere instructions to apply it with a computer (MPEP 2106.05(f)), generally linking the application of the abstract idea to a particular field of use or technological environment (MPEP 2106.05(h)), or a well-understood, routine, and conventional limitation (MPEP 2106.05(d)), as discussed below.
The steps addressed above in Step 2A: Prong 2, when considered again under Step 2B are not considered to make the claims amount to significantly more than the abstract idea because those steps, when considered additionally with regards to Step 2B, are still considered to be either insignificant extra-solution activity, mere instructions to apply an abstract idea with a computer, or generally linking the application of the abstract idea to a particular field of use or technological environment, which are types of limitations that are not sufficient to make the claims amount to significantly more than the abstract idea (MPEP 2106.05.I.A).
The steps recited as either being part of the abstract idea or insignificant extra-solution activity are all examples of at least one of: storing and retrieving data from a memory (the steps that would require data being accessed, such as accessing the initial risk scoring model or the observed input variables), sending and receiving data over a network, electronic recordkeeping (the mapping of the inferred risk categories to the initial risk categories), or performing repetitive calculations (the processes related to determining category values, determining per-category weight values, and processing each weighted risk category value to generate a health-related risk prediction). All of those functions have been identified as well-understood, routine, and conventional functions of a generic computer that are not significantly more than the abstract idea when claimed broadly or as an extra-solution activity (MPEP 2106.05(d).II).
The recited computer components (e.g., an apparatus comprising at least one processor and at least one memory including program code) are all generically recited components (see specification, par. [0047]-[0051]). Commercially available components, generic computer components, and specially-programmed computer components performing the functions of a generic computer are not considered to be amount to significantly more than the abstract idea (MPEP 2106.05(b)).
When considered as a whole, the components do not provide anything that is not present when the component parts are considered individually. Using the broadest reasonable interpretation, the system as a whole is a system of generic computer components mapping data categories to an initial risk model and generating predictions based on observed input variables and the initial risk model to determine actions to be performed based on the predictions. This is a generic computer performing the abstract idea and insignificant extra-solution activities through these generically described devices performing well-understood, routine, and conventional functions of a generic computer (MPEP 2106.05(d).II).

Dependent Claim Analysis
Claims 2-10 are ultimately dependent from Claim(s) 1 and includes all the limitations of Claim(s) 1. Therefore, claim(s) 2-10 recite the same abstract idea of certain methods of organizing human activity of claim 1.
Claims 2-6 all recite additional limitations that serve to select by type or source the data to be manipulated by describing the different types of data that are to be used in the initial risk scoring model. Selecting by type or source the data to be manipulated is an insignificant extra-solution activity (MPEP 2106.05(g)).
Claims 7 and 9 are examples of using a generic computer to apply the abstract idea because they are describing using generically recited machine learning techniques to analyze the data, which is using the computer as a tool to perform the abstract idea (MPEP 2106.05(f)).
Claim 8 recites additional limitations that describe selecting the per-category weights by using the per-category weights from the initial scoring model. This is selecting by type or source the data to be manipulated, which is insignificant extra-solution activity (MPEP 2106.05(g)).
Claim 10 recites additional limitations that describe updating the health risk prediction in accordance with a Polygenic Risk Score (PRS) for the target individual with respect to the target condition, which is just instructions to repeat the analysis performed in the independent claim. This is describing performing an additional iteration of the abstract idea, which is still an abstract idea.
Claims 12-15 are apparatus claims dependent from claim 11 that recite limitations that are the same or substantially similar to the rejections of claims 2-5, respectively. Claims 12-15 are rejected for the same reasons as claims 2-5.
Claims 17-20 are computer program product claims dependent from claim 16 that recite limitations that are the same or substantially similar to the rejections of claims 2-5, respectively. Claims 17-20 are rejected for the same reasons as claims 2-5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 9, 11, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wennberg (US PG Pub. 2006/0129427).

Claim 1
	Regarding claim 1, Wennberg discloses
A computer-implemented method for performing health-related predictive data analysis for a target condition with respect to a target condition, the computer-implemented method comprising: 
Abstract, “A system for predicting healthcare risk events including the process of accessing patient data associated with one or more patents, accessing geographic and healthcare system data, filtering the patient data, geographic data, and healthcare system data into clean data, and applying a predictive risk model to the clean data to generate patient profile data and to identify a portion of the patients susceptible to one or more risk events.”
Par. [0002], “The invention relates generally to methods and systems for healthcare system analysis. More particularly, in various embodiments, the invention relates to applying predictive modeling to healthcare information to predict healthcare risk events.”
Identifying an initial risk scoring model
Par. [0019], “In another feature, the invention includes applying, without limitation, a linear regression model, a non-linear regression model, a logistic regression model, a Bayesian network model, a Markov model, or a propensity score to evaluate the risk factors.”
Each of the models listed is a possible initial risk scoring model.
Wherein the initial risk scoring model is associated with a plurality of initial risk categories
Par. [0019], “In one configuration, the invention adds the weights of the risk factors associated with one or more patients to generate risk totals associated with the one or more patients. The invention identifies a portion of the patients with a range of susceptibility to one or more risk events by identifying a portion of the one or more patients with the highest risk totals. A weight may include a beta weight. The beta weight may used to derive a risk score and/or risk total. The risk score may be within a range of 0 to 1.”
The initial risk categories would be the general risk factors that would be used to build the model, where each risk factor is an independent variable with associated weights.
Generating a cross-domain mapping of the initial risk scoring model, wherein: (i) the cross-domain mapping maps each initial risk category of the plurality of initial risk categories to an inferred risk category of a plurality of inferred risk categories, and 
Par. [0010], “In one feature, the predictive model determines the most significant risk factors associated with a particular type of risk event. Once the significant factors are identified, a logistic regression model is employed to apply a weight to each significant factor based on how closely each factor correlates to a risk event.”
This shows that the system takes the data from the patient’s profile and applies that data to the logistic regression model, which would be done by mapping the determined significant factors to the risk variables in the logistic regression model.
 (ii) each inferred risk category of the plurality of inferred risk categories is associated with one or more observed input variables for the target individual
Par. [0009] describes the types of observed input variables for the patient that could be used in identifying significant factors to be used in the model.
For each inferred risk category of the plurality of inferred risk categories: Determining an inferred risk category value for the inferred risk category based on the one or more observed input variables for the inferred risk category
Par. [0091], “In one embodiment, the predictive model of application 104 for back surgery may be implemented according to an approach generally including 1) creating an analytic file of patient profile data 410 containing data for variables that may be related to back surgery and tend to occur more than 3 months before surgery (e.g., pharmacy claims for back pain medication, which may be likely to commence before the 3 months preceding surgery, as opposed to MRIs, which may be more likely to occur within the 3 months preceding surgery),”
This shows that the system generates values for the different variables in the logistic regression model based on the data values in the patient’s data.
Determining a per-category weight value for the inferred risk category value, and determining a weighted risk category value for the inferred risk category based on the inferred risk category value for the inferred risk category and the per-category weight value for the inferred risk category
Par. [0019], “ The invention identifies a portion of the patients with a range of susceptibility to one or more risk events by identifying a portion of the one or more patients with the highest risk totals. A weight may include a beta weight. The beta weight may used to derive a risk score and/or risk total. The risk score may be within a range of 0 to 1. The weight may include a cost associated with a risk factor and/or risk event. Certain risk factors may be considered insignificant for a particular risk event, having a value of 0.”
See par. [0094]-[0098], which shows that when processing the weighted risk categories in the model, the variable(s) X is/are modified by their associated beta weight. The product of the value of the variable and the beta weight would be the weighted risk category value for the inferred risk category based on the inferred risk category value and the per-category weight value.
Processing each weighted risk category value for an inferred risk category of the plurality of inferred risk categories using the initial risk scoring model and in accordance with the cross-domain mapping in order to generate a health-related risk prediction for the target individual with respect to the target condition
Par. [0086], “One product of the application 104 may be a risk score for future predicted event risks and/or financial costs. The risk score may be presented as a percentage likelihood of event risk and/or cost in a defined period of time (e.g., a 3-9 month period in the future). Event risks and/or financial risks may be established by a predictive model of the application 104 to a range between 0 to 100%.”
Par. [0094], “A logistic regression model may be preferable in relation to other regression models, such as a linear regression model, because the values of the dependent variable Y (e.g., the predicted risk event) are binary (0,1). In certain embodiments, the application 104 employs a logistic regression model to generate a logistic curve that relates an independent variable and/or predictor X to a rolling mean of the dependent variable Y as shown in the following formulas: P=exp (a+bX)/1+exp (a+bX) (1) P=1/1+exp-(a+bX)”
Performing one or more prediction-based actions based on the health-related risk prediction
Par. [0012], “According to another advantage, the invention enables interested parties to take action to limit healthcare costs by, for example, providing early intervention plans to patients and/or interested parties that prevent or mitigate the occurrence of risk events.”
Par. [0088], “Based on the analysis allowed by the predictive statistical model 412 of the application 104, a database of actionable information may be created such as database 208 and/or 106. In one embodiment, such actionable information may be accessed by call centers staffed by healthcare professionals such as licensed RNs, dieticians, and other clinicians to support outbound interventions to better manage high event risk and/or high cost individuals for managed care organizations. The actionable information may be stored within a database of information system 110 among other databases.”

Claim 7
	Regarding claim 7, Wennberg discloses all the limitations of claim 1. Wennberg further discloses
Wherein generating each inferred risk category value for an inferred risk category of the plurality of inferred risk categories comprises: processing the one or more observed input variables associated with the inferred risk category using a trained machine learning model associated with the inferred risk category to generate the inferred risk category value
Par. [0004], “Predictive statistical modeling is a field of data mining that utilizes statistics, machine learning, pattern recognition, and other techniques to analyze information and/or data. Other healthcare predictive models.”
Par. [0019], “In another feature, the invention includes applying, without limitation, a linear regression model, a non-linear regression model, a logistic regression model, a Bayesian network model, a Markov model, or a propensity score to evaluate the risk factors.”
Par. [0093], “Once the predictors associated with a particular risk event such as back surgery are determined, the application 104 develops a predictive model based on patient data 402 extracted from one or more populations of patients and geographic/healthcare system data 404. A predictor may also be described as an independent variable or risk factor. In one exemplary embodiment, the application 104 employs one or more logistic regression models and/or stepwise logistic regression models to develop the predictive model for a back surgery risk event.”

Claim 8
	Regarding claim 8, the combination of *** teaches all the limitations of claim 1. *** further teaches
The initial risk scoring model defines an initial weight for each initial risk category of the plurality of initial risk categories
Each per-category weight value for an inferred risk category of the plurality of inferred risk categories is determined based on the initial weight value for the initial risk category that is mapped to the inferred risk category according to the cross-domain mapping

Claim 9
	Regarding claim 9, Wennberg discloses all the limitations of claim 1. Wennberg further discloses
Wherein each per-category weight value for an inferred risk category of the plurality of inferred risk categories is determined in accordance with an optimization-based training technique and based on ground-truth health-related risk predictions for a group of training individual-condition pairs
Par. [0004], “Predictive statistical modeling is a field of data mining that utilizes statistics, machine learning, pattern recognition, and other techniques to analyze information and/or data. Other healthcare predictive models.”
Par. [0019], “In another feature, the invention includes applying, without limitation, a linear regression model, a non-linear regression model, a logistic regression model, a Bayesian network model, a Markov model, or a propensity score to evaluate the risk factors.”
Par. [0099], “The application 104 preferably employs a maximum likelihood estimation (MLE) to determine the loss function for the above logistic curve. A likelihood may be considered a conditional probability of Y given X. Thus, in certain embodiments, the application 104 chooses parameters (a and b) of the logistic curve to estimate the best fitting curve that characterizes the relationship of the predictors X to the resulting risk event Y. In one embodiment, the parameters are chosen randomly. In another embodiment, the parameters are chosen based on a trial-and-error method. The estimates are called maximum likelihood estimates because the parameters are chosen to maximize the conditional probability of the relationship between X and Y.”
Par. [0103], “In one embodiment, the geographic/healthcare system beta weight is derived from the rate of a medical condition and/or occurrence (or predictor) within a geographic and/or health care system area, such as a hospital service area (HSA), multiplied by the beta coefficient that associates the particular condition and/or predictor with the predicted risk event and/or financial risk. For example, the HSA primary predictor in Table 1 may be derived from the beta weight that correlates the number of physical medicine/rehabilitation facilities or practitioners with lumbar surgery risk events multiplied by the number of physical medicine/rehabilitation facilities or practitioners per 100,000 residents within the HSA of a particular patient.”

Claim 11
	Claim 11 is an apparatus claim that recites an apparatus for performing health-related predictive data analysis for a target individual with respect to a target condition that is configured to perform functions that are the same or substantially similar to the steps performed by the method of claim 1. Wennberg discloses the following limitations not addressed by the rejection of claim 1:
An apparatus for performing health-related predictive data analysis for a target individual with respect to a target condition
Abstract, “A system for predicting healthcare risk events including the process of accessing patient data associated with one or more patents, accessing geographic and healthcare system data, filtering the patient data, geographic data, and healthcare system data into clean data, and applying a predictive risk model to the clean data to generate patient profile data and to identify a portion of the patients susceptible to one or more risk events.”
Please refer to the rejections of claim 1 for additional limitations.

Claim 16
	Claim 16 is a computer program product claim that recites a computer program product for performing health-related predictive data analysis for a target individual with respect to a target condition, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions being configured to perform functions that are the same or substantially similar to the steps performed by the method of claim 1. Wennberg discloses the following limitations not addressed by the rejection of claim 1:
A computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions being configured to perform functions
Par. [0128], “It will be apparent to those of ordinary skill in the art that methods involved in the present invention may be embodied in a computer program product that includes a computer usable and/or readable medium.”
Please refer to the rejection of claim 1 for additional limitations.

Subject Matter Free from Prior Art
The following is a statement of reasons for the indication of allowable subject matter:  After a search, the Examiner was unable to find prior art references that taught the mapping of patient health data to categories of data used to determine personal credit scores and using a model for calculating personal credit scores to determine a patient’s health risk. The Examiner also could not find examples where the category weights from an initial risk model are used as the category weights for an inferred risk model or updating a risk score that was determined by processing inferred risk category data in an initial risk scoring model in accordance with a Polygenic Risk Score.
Because the Examiner could not find references that teaches these limitations, claims 2-6, 8, 10, 12-15, and 17-20 are determined to be free from prior art. However, because of the rejections under 101 and 112(b), these claims are still rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099. The examiner can normally be reached Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D. MOSELEY/Primary Examiner, Art Unit 3686